DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
Newly amended claim 15 is directed to an embodiment, a hydrogel layer, that is a different embodiment than the originally claimed embodiment, a nonwoven fabric layer. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the amendment of claim 15 is considered to be an admission by Applicant that a hydrogel layer and a nonwoven fabric layer are not patentably distinguishable and are obvious variants. If a hydrogel layer is not an obvious variant of a nonwoven fabric layer, then the claims would have to be withdrawn as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "further comprises at least one medicament" in line 2. Claim 19 depends from claim 15, which has been amended to disclose a medicament. It is now unclear if claim 19 discloses an additional medicament, or if it is intended to refer back to the medicament of claim 15. For purposes of examination, the limitation of claim 19 will be considered to further limit the medicament of claim 15 to disclose the medicament comprises one or more medicaments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riesinger (DE 20 2004 018 245 U1; see US 7,922,703 for English translation) in view of Sun et al. (2005/0004550).
With respect to claim 15, Riesinger discloses a wound dressing apparatus, as shown in figure 1, comprising a porous, non-adherent layer 32, as shown in figure 4c. The non-adherent layer 32 further comprises a medicament, as disclosed in column 2, lines 58-62, and column 5, lines 31-43. A wound cover layer 3 is dimensioned for positioning over a wound and defines an internal vacuum reservoir, as shown in figure 4c. An adhesive material 30 is positioned on an underside of the cover to be secured to tissue around a wound, as disclosed in column 6, lines 2-7. A layer 2 is positioned between the non-adherent layer 32 and the cover 3, as shown in figure 4c and disclosed in column 7, lines 45-47.
Riesinger discloses all aspects of the claimed invention with the exception of the layer between the non-adherent layer and the cover being a hydrogel. Riesinger discloses an additional absorbent body comprising a nonwoven layer, but does not disclose it can be a hydrogel. Sun teaches the functional equivalence of a hydrogel layer and a nonwoven layer in a wound dressing, as disclosed in paragraph [0038]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the wound dressing of Riesinger with a hydrogel layer instead of a nonwoven layer, since Sun teaches the functional equivalence of hydrogel and nonwoven layers in wound dressings, and therefore one of ordinary skill in the art would expect a hydrogel layer to perform equally as well as a nonwoven layer in the wound dressing of Riesinger.
With respect to claim 16, the connector 4 of Riesinger extends into the vacuum reservoir, as shown in figure 5.
With respect to claim 17, Riesinger further discloses a removable contact liner 19 attached to the adhesive material 30 is removed prior to use of the wound dressing apparatus, as shown in figure 2a and disclosed in column 6, lines 2-7.
With respect to claim 18, the apparatus of Riesinger further comprises a canister 16, as shown in figure 5, for collection of wound exudate from the nonwoven fabric layer 2 via the connector 4, as disclosed in column 6, lines 29-40.
With respect to claim 19, the non-adherent layer 32 of Riesinger further comprises a medicament, as disclosed in column 2, lines 58-62, and column 5, lines 31-43.
With respect to claim 20, the apparatus of Riesinger comprises an adherent layer 10, as shown in figure 2b, and the adhesive 30 is on the adherent layer 10, as disclosed in column 6, lines 2-7.
With respect to claim 21, the adherent layer 10 of Riesinger encompasses the perimeter of the wound dressing, as shown in figure 10.
With respect to claim 22, Riesinger further discloses a connector 4 on the cover 3 is in fluid communication with the internal vacuum reservoir, as shown in figure 1, and configured to be connected to a source of negative pressure 15, as disclosed in column 15, lines 21-32.
With respect to claim 23, the wound cover layer 3 of Riesinger comprises an access door 23 to provide access to an interior of the internal vacuum reservoir, as shown in figure 2a.
Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Riesinger does not disclose the non-adherent layer comprising a medicament, it is noted that Riesinger discloses in column 2, lines 58-62, that the non-adherent layer (additional absorption body 32) is provided with silver-containing substances to kill germs. The present specification discloses in paragraph [0025] that medicaments include, for example, antimicrobial agents and the like. Since germ-killing silver-containing substances are antimicrobial, Riesinger therefore discloses providing the non-adherent layer with a medicament.
In response to Applicant’s argument that Riesinger does not disclose a hydrogel layer, it is noted that Sun et al. (2005/0004550) is now relied upon to teach this limitation. It is further noted that the applicant has received an action on the merits for the originally presented invention, a nonwoven fabric layer, and this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the amendment of claim 15 is considered to be an admission by Applicant that a hydrogel layer and a nonwoven fabric layer are not patentably distinguishable and are obvious variants.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781